Case 18-90076-MM    Filed 01/14/20   Entered 01/14/20 17:45:02   Doc 66   Pg. 1 of 1




                            TENTATIVE RULING

             ISSUED BY JUDGE MARGARET M. MANN


  Adversary Case Name: JUSTIN PANNU & ERICK ESPINOSA & CIRCLE
  DIAMOND CAPITAL, LLC & KROUSE FAMILY TRUST & ART WELLS & JUDI
  WELLS v. BAYLESS EARL COBB

  Adversary Number: 18-90076

  Case Number:       18-01339-MM7

  Hearing:     10:00 AM Thursday, January 16, 2020

  Motion:      MOTION TO REOPEN DISCOVERY FILED BY PLAINTIFF


  Unopposed motion is granted and discovery is extended for until May 13, 2020.
  Appearances are excused.
